Citation Nr: 0925921	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  99-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability, claimed as carpal tunnel syndrome.

4.  Entitlement to an increased rating for a recurrent skin 
condition, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1982.  He subsequently had periods of active duty for 
training (ACTDUTRA) between November 1982 and November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in July 1999 and at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(AVLJ) in June 2006.  

The Veteran's case was previously remanded by the Board for 
additional procedural and evidentiary development in November 
2006.  

The Board notes that the Veteran recently submitted a 
magnetic resonance imaging (MRI) of the lumbar spine and 
nerve conduction studies in May 2009.  In June 2009, the 
Veteran's representative submitted a Written Brief 
Presentation, which waived review of the Veteran's newly 
submitted evidence by the agency of original jurisdiction 
(AOJ).  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, 
the Board will consider the new evidence in the first 
instance in conjunction with the issues on appeal.

Additionally, when the Veteran's case was previously before 
the Board, the issue of entitlement to service connection for 
asthma was also on appeal.  In April 2008, the RO issued a 
rating decision which granted service connection for asthma.  
Consequently, this issue is no longer on appeal.  

The issues of entitlement to service connection for lumbar 
strain and for left ankle disability and the claim to reopen 
entitlement to service connection for a bilateral hand 
disability, claimed as carpal tunnel syndrome, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent skin condition, when active, was 
manifested by scattered hyperpigmented papules and white 
pustules on his chest and back extending to his upper 
extremities, follicular papules on his back with 
hyperpigmentation and post-inflammatory macules on the inner 
thighs and scattered lesions on the chest, and small blisters 
on his penis; there were no open wounds or excoriations; and 
the amount of exposed area was never reported to cover more 
than 20 percent of his body.  The Veteran used 
immunosuppressive drugs twice yearly for one to six weeks. 

2.  The Veteran's residuals of a right ankle sprain equate to 
no more than moderate limitation of motion.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
recurrent skin condition are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic 
Code 7899-7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

In June 2004, the RO sent the Veteran an evidence development 
letter which advised him of the evidence needed to 
substantiate his claims for increased disability ratings for 
his recurrent skin and left ankle disorders.  The Veteran was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The Veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claims.  
Additionally, the Veteran was told of the criteria used to 
award both disability ratings and effective dates by way of a 
March 2006 letter.  See Dingess/Hartman, supra.  

The Board has also considered the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), wherein the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The Veteran was notified of the 
specific rating criteria at issue in the February 1999 
statement of the case (SOC) and in a supplemental statement 
of the case (SSOC) dated in August 2004.  While there was not 
a specific preadjudicative notice letter provided, no useful 
purpose would be served in remanding this matter for yet more 
development.  As to the remaining elements identified in 
Vazquez-Flores, the Veteran was questioned about his 
employment and daily life during the course of the VA 
examinations, and during his personal hearings.  The Board 
finds that the notice given, the questions directly asked, 
and the responses provided by the Veteran show he knew that 
the evidence needed to show that his disabilities had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the Veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  Moreover, a remand under these 
circumstances would provide no additional benefit to the 
Veteran.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
Veteran's private and VA treatment records pertaining to the 
increased rating claims on appeal.  Moreover, the RO arranged 
for Veteran to undergo several VA examinations to ascertain 
the severity of his conditions.
 
The Board notes that the Veteran has been awarded Social 
Security (SSA) disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  In this case, the Veteran has not 
contended that he was awarded SSA benefits for his right 
ankle disability or a recurrent skin condition, the 
disabilities being decided in this case.  Moreover, the June 
2006 SSA decision lists the Veteran's disabling disabilities 
for purposes of the SSA decision, and this list does not 
reference a right ankle or recurrent skin disorder.  Finally, 
during the course of this appeal, the Veteran has been asked 
repeatedly to identify all treatment he has received for his 
right ankle and recurrent skin disorder; he has responded to 
these requests without referencing any SSA-related treatment; 
and all identified records have been obtained.  Accordingly, 
there is no indication that these SSA records would be 
relevant to the claims being adjudicated herein, and 
remanding these issues to obtain such records would serve no 
useful purpose.   

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

II.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38C.F.R. § 4.7 (2008).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

A.  Skin Condition

The Veteran avers that his service-connected recurrent skin 
condition warrants an increased rating.  
 
The RO has associated with the claims file the Veteran's 
identified private and VA treatment reports.  The relevant 
records indicate that the Veteran was treated for complaints 
of itching and rash.  The rash was variously described as 
urticaria, dermatitis, folliculitis, and genital herpes.  The 
Veteran was treated with topical creams, medicated shampoo 
and oral medication on and off during the relevant appeal 
period.  At no time was the rash reported to have constant 
exudation or itching, extensive lesions, or marked 
disfigurement or cover more than 20 percent of the Veteran's 
body.  For example, in July 1998 the Veteran was reported to 
have papules and pustules on his trunk and treated with 
Ketoconazole for three weeks, Selenium sulfide lotion, and 
antibacterial soap.  In April 1999 the Veteran was noted to 
have a clear scalp with no gross lesions.  Examination of his 
trunk revealed scattered hyperpigmented papules and white 
pustules on his chest and back extending to his upper 
extremities (biceps and thighs).  At that time he was 
assessed with folliculitis and treated with Tetracycline, 
Cleocin solution, and Fexofenidine.  In April 2000 the 
Veteran was reported to be using Clotrimazole topical cream.  
In October 2000 the Veteran was assessed with nodular lesions 
on the left upper extremity which were pruritic in nature.  
He was treated with Calamine lotion and Benadryl.  In March 
2001 the Veteran was reported to have folliculitis and was 
treated with Tetracycline (until the rash resolved), Cleocin 
solution, and Fexofenedine.  In April 2001 he was assessed 
with folliculitis and seborrheic dermatitis and treated with 
Tetracycline, Cleocin solution and Allegra.  Physical 
examination revealed follicular papules on the back with 
hyperpigmentation and postinflammatory macules on the inner 
thighs with fewer scattered lesions on the chest.  There were 
no open wounds or excoriations.  In September 2004 the 
Veteran was noted to have a limited urticarial rash on his 
arms and chest.  He was noted to have stopped taking 
Hydroxyzine but the examiner recommended that the Veteran 
start taking it again and he was also started on Periactin.  
In February 2005 the Veteran was seen for a urticartial rash 
which was reported to be basically cleared up.  He was 
recommended to treat the rash symptomatically with 
antihistamine and the examiner prescribed Loratadine for a 
week.  In April 2005 the Veteran reported that he had a rash 
but the examiner indicated that the rash was almost 
completely cleared up.  He was assessed with neuropathic 
urticaria.  In August 2005 a physical examination revealed 
scattered hyperpigmented papules and nodules on the abdomen.  
The examiner indicated that the examination was benign and 
prescribed Periactin, Atarax, and Sarna lotion.  In November 
2005 the Veteran was reported to have folliculitis on his 
stomach.  He was noted to take Hydroxizine, Periactin, and 
Sarna lotion.  In August 2006 the Veteran reported a rash on 
his penis which was assessed as a fungal balanitis.  In 
November 2006 he was assessed with genital herpes and 
reported to have several lesions on his penis.  He was not 
treated with any medication at that time.  In January 2007 
the Veteran was seen for vesicular lesions on his penis and 
assessed with genital herpes.  The examiner prescribed no 
treatment and indicated that the Veteran should let the 
herpes run its course.  The Veteran was noted to be taking 
Cyproheptadine for a rash.  The Veteran's records indicate 
that as of December 2008 the Veteran was prescribed Acyclovir 
for herpes suppression.  

The Veteran was afforded numerous VA examinations during the 
processing of his appeal.  The Board will discuss only the 
relevant examinations. 

The Veteran was afforded a VA skin examination in October 
1999.  The Veteran reported that he had outbreaks of rash 
that lasted two to three weeks and occurred one to three 
times per year.  He said the rash started as blisters, 
crusted, and then turned into dark spots.  He also indicated 
that he got hives and that the rash was pruritic.  Physical 
examination revealed no active lesions but he did have 
multiple hyperpigmented macules on the abdomen.  He was noted 
to be using Hydroxizine, medicated shampoos, Selenium sulfide 
lotion, and Salicylic acid with sulfa.  

The Veteran was afforded a VA skin examination in January 
2004.  He reported two outbreaks in his mouth and penis per 
year.  He said the rash itches, and then erupts as blisters 
which pop and scab until they heal a week later.  He also 
said he got lesions on his trunk and back which were 
described as small red bumps.  He said he got "craters" on 
his tongue twice a year.  Physical examination revealed that 
his mouth was clear and he had three 2-centimeter (cm) 
hypopigmented macules on the shaft of his penis.  He also had 
small hyperpigmented macules all over his trunk and proximal 
extremities.  The examiner assessed the Veteran with a 
history consistent with herpes simplex virus in the mouth and 
penis and folliculitis.  

The Veteran was afforded a VA skin examination in April 2007.  
The examiner indicated that the Veteran had herpes simplex II 
with the last exacerbation in March 2007.  The Veteran was 
reported to have seen a urologist who diagnosed herpes on the 
Veteran's penis.  At the time of the examination, the 
examiner indicated that the there was no active rash or 
lesions.  The examiner stated that the examination revealed a 
normal examination of the skin.  The examiner indicated that 
the Veteran used Acyclovir (a systemic immunosuppressive 
medication) twice yearly for one to six weeks with no side 
effects of treatment.  The examiner diagnosed the Veteran 
with herpes simplex II which was inactive due to recent 
treatment with Acyclovir.  

The Veteran testified at a hearing before a DRO in July 1999.  
At that time he reported that he had a skin rash that breaks 
out all over his arms, chest, back, legs, groin area, and 
inside of his mouth.  He said he broke out with the rash two 
or three times a year.  He said his dermatologist gave him 
shampoo, lotion, and pills to treat the rash.  He said he was 
diagnosed with three different names for the rash and herpes 
was one of the diagnoses.  He said the longest the rash had 
lasted was three weeks.  

The Veteran testified at a Travel Board hearing in June 2006.  
He indicated that he had broken out twice during the summer 
and that the rash covered his stomach, arms, back, legs, 
groin, and mouth.  He testified that he believed that the 
rash covered more than 50 percent of his body because it left 
black spots on his body.  He said he took a pill for his rash 
and he used a lotion when his rash itched.  He said he broke 
out about four times per year and that the rash lasted one or 
two weeks.  He said he used medication year round.  

The Veteran's recurrent skin condition has been rated 
pursuant to Diagnostic Code 7899-7806.  Diagnostic Code 7899 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.118.  See 
38 C.F.R. § 4.27 (2008).  Separate diagnostic codes identify 
the various disabilities.  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2008).

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (2002).  Because this change took effect during 
the pendency of the Veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
Veteran's service-connected recurrent skin condition.  (The 
RO issued an SSOC in August 2004 that addressed both the old 
and the new regulations.)  

Prior to August 30, 2002, Diagnostic Code 7806 provided a 10 
percent rating for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned for exudation or itching, constant, 
extensive lesions, or marked disfigurement.  

The amended criteria for Diagnostic Code 7806 provides for a 
10 percent rating when the condition covers at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is assigned when the 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Diagnostic Code 
(DC) 7806 also provides that the disability may be rated as 
disfigurement of the head, face, or neck (DC 7800); or as 
scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118.  In this case 
the predominant disability is not manifested by disfigurement 
of the head, face, or neck or as scars.  

Additionally, effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin.  Specifically, these 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  However, these amendments apply to applications for 
benefits received by VA on or after October 23, 2008.  As the 
Veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the Veteran.  However, in 
this case, no such request has been made.  Furthermore, the 
Board notes that, even in the event such requests are made, 
the regulations specifically prohibit application of these 
regulations prior to October 23, 2008.  Additionally, the 
veteran's recurrent skin disability has not been rated under 
Diagnostic Codes 7800-7805.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the regulations in effect prior to 
August 30, 2002 at any time; and/or (2) whether an increased 
rating is warranted under the regulations in effect since 
August 30, 2002, at any time on or after August 30, 2002.  
The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)

With regard to the regulations in effect prior to August 30, 
2002, the evidence from the VA outpatient treatment reports 
and the VA examinations of record does not demonstrate that 
the Veteran suffered from constant exudation or itching, 
extensive lesions, or marked disfigurement.  During the 
relevant appeal period the Veteran's rash was variously 
described as papules and pustules on his trunk; scattered 
hyperpigmented papules and white pustules on his chest and 
back extending to his upper extremities; nodular lesions on 
the left upper extremity; follicular papules on the back with 
hyperpigmentation and post-inflammatory macules on the inner 
thighs with fewer scattered lesions on the chest and no open 
wounds or excoriations; a limited urticarial rash on the 
Veteran's arms and chest; scattered hyperpigmented papules 
and nodules on the abdomen; folliculitis on the Veteran's 
stomach; a rash on the Veteran's penis which was assessed as 
a fungal balanitis; vesicular lesions on the Veteran's penis 
diagnosed genital herpes; hyperpigmented macules on the 
abdomen; hypopigmented macules on the shaft of the penis; and 
hyperpigmented macules all over the trunk and proximal 
extremities.  The skin condition was variously diagnosed as 
urticaria, dermatitis, folliculitis, and genital herpes.  As 
noted, the evidence does not reveal that the skin condition 
was manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement to warrant an increased 
rating under the regulations in effect prior to 
August 30, 2002.

Furthermore, the evidence of record does not support an 
increased rating under the regulations in effect since August 
30, 2002.  The evidence does not establish that the Veteran's 
disability affected more than 20 percent of his body at any 
time since the amended regulations went into effect or that 
he used immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
During the period since August 30, 2002, the Veteran was 
reported to have a limited urticarial rash on his arms and 
chest, a urticartial rash which was reported to be basically 
cleared up on two occasions, scattered hyperpigmented papules 
and nodules on the abdomen, a rash on the penis which was 
assessed as a fungal balanitis, and lesions on the penis 
assessed as genital herpes.  The January 2004 VA examiner 
assessed the Veteran with three 2-cm hypopigmented macules on 
the shaft of his penis and small hyperpigmented macules all 
over his trunk and proximal extremities and the April 2007 VA 
examiner indicated that a physical examination of the 
Veteran's skin revealed no active rash or lesions and the 
examiner stated that the examination of the Veteran's skin 
was normal.  He also reported that the Veteran took Acyclovir 
(a systemic immuosuppressive medication) twice yearly for one 
to six weeks with no side effects of treatment.  None of the 
evidence indicates that the Veteran's skin disability 
required the use of used immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during a 
12-month period.  Consequently, the Veteran's recurrent skin 
condition does not warrant an increased rating under the 
regulations in effect since August 30, 2002.

In reviewing all of the evidence of record, the Board finds 
that an increased rating for the Veteran's recurrent skin 
condition is not warranted under either the prior or amended 
regulations.  The Veteran's claim for an increased rating is 
denied.

B.  Right Ankle Disability

The Veteran avers that the Veteran's service-connected his 
right ankle disability warrants an increased rating.  

Associated with the claims file are voluminous VA outpatient 
treatment reports, none of which relate to treatment for the 
Veteran's right ankle.  Similarly, none of the private 
treatment reports associated with the claims file relate to 
the Veteran's right ankle disability.  

The Veteran testified at a hearing before a DRO in July 1999.  
The Veteran indicated that he was unable to climb stairs or 
walk up and down steep inclines because his ankle gave out.  
He said his ankle was not stable when he walked and that it 
swelled up to the point that he was unable to walk.  He 
testified that he was not receiving treatment for his ankle.  

The Veteran was afforded a VA examination to assess his right 
ankle disability in September 1999.  The Veteran indicated 
that he was unemployed due to a back disability.  He reported 
that he had pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability and 
lack of endurance due to his right ankle.  He reported flare-
ups precipitated by the weather with additional functional 
impairment.  Physical examination revealed objective evidence 
of painful motion, instability, weakness, and tenderness.  
There was no evidence of edema, effusion, redness, heat, 
abnormal movement, or guarding of movement.  The Veteran was 
noted to ambulate with a limp using a cane.  He did not use 
any appliance on his ankle.  Range of motion testing revealed 
dorsiflexion to 16 degrees and plantar flexion to 38 degrees.  
The examiner said motion stopped when pain began. X-rays of 
the right ankle revealed no bony abnormality.  The examiner 
assessed the Veteran with arthralgia of the right ankle 
following sprain with loss of function due to pain.  

The Veteran was afforded a VA examination to assess his right 
ankle disability in July 2004.  He reported pain in his ankle 
mainly on the front side while twisting.  He said he had to 
be careful with his movements.  He indicated that his ankle 
was stiff in the early morning and worse in cold and rainy 
weather.  He said he could walk short distances.  The Veteran 
was noted to have pain in his right knee and back and had two 
surgeries on his knees.  He ambulated with a cane.  He said 
he was unable to climb stairs, squat or kneel down.  He was 
unable to attribute his pain to his ankle, knee, or back and 
indicated that he had pain all over.  Physical examination 
revealed that the Veteran ambulated with a cane and the 
examiner said he appeared to be in agony while walking.  The 
right ankle was reported to be of normal shape with no 
swelling.  Tenderness was noted over the anterior aspect of 
the ankle.  Right ankle dorsiflexion was to 10 degrees and 
plantar flexion was to 20 degrees.  The examiner said the 
Veteran performed repetitive activity five or six times and 
the Veteran was able to keep moving his ankle but began 
groaning and sighing and appeared to have increased pain and 
spasm.  Range of motion remained the same.  The examiner 
assessed the Veteran with a history of a right ankle sprain 
with continued pain.  He said the Veteran had arthralgia of 
the right ankle with questionable optimum effort.  

The Veteran testified at a Travel Board hearing in June 2006.  
The Veteran indicated that he had swelling and stiffness in 
his right ankle and that his ankle gave way at times.  He 
said he was unable to push off of his ankle or climb stairs.  
He said he used a cane for his back.  He testified that he 
believed that his limitation of motion of his ankle was 
severe and that his symptoms were getting worse with age.  
The Veteran reported that he used Naproxen for pain.  He said 
he was unable to stand, walk, run, bend or go up steps due to 
his ankle.  

The Veteran was afforded a VA examination to assess his right 
ankle disability in April 2007.  The Veteran was reported to 
be unemployed secondary to medical disability.  The Veteran 
reported intermittent pain and throbbing.  He said he used 
nonsteroidal anti-inflammatory medication for pain.  The 
examiner indicated that the Veteran ambulated with a cane 
with poor propulsion.  Range of motion of the right ankle 
revealed dorsiflexion to 20 degrees and plantar flexion to 45 
degrees with no additional loss of motion on repetitive use.  
The examiner said there was edema and tenderness.  There was 
no evidence of instability, tendon abnormality, or joint 
ankylosis.  X-rays of the Veteran's right ankle revealed 
corticated densities of the medial malleoli.  Ankle mortise 
was intact.  Marginal osteophytes were noted at the distal 
anterior tibia and enthesophytes off of the calcaneus were 
observed.  No fractures were identified.  The examiner 
assessed the Veteran with osteoarthritis of the right ankle.  
The examiner indicated that the Veteran's right ankle had a 
mild impact on his ability to perform chores, exercise, and 
play sports.  

The Veteran's residuals of a right ankle sprain have been 
rated pursuant to Diagnostic Code 5299-5271.  Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. § 
4.118.  See 38 C.F.R. § 4.27 (2008).  Separate diagnostic 
codes identify the various disabilities.  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2008).

Diagnostic Code 5271 pertains to limitation of motion of the 
ankle.  38 C.F.R. § 4.71a (2008).  Under Diagnostic Code 
5271, a 10 percent rating is assignable where there is 
moderate limitation of motion, and a 20 percent rating is 
assignable where there is marked limitation of motion.  A 20 
percent rating is the maximum schedular rating available for 
an ankle disability involving loss of motion.  In evaluating 
range of motion values for the right ankle, the Board notes 
that the normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2008).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2008).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In this case, x-rays of the Veteran's right ankle were normal 
at the September 1999 VA examination, but revealed mild 
osteoarthritis at the most recent examination in April 2007.  
Range of motion testing obtained at the September 1999 VA 
examination revealed some mild limitation of motion of the 
right ankle and range of motion testing obtained at the April 
2007 examination revealed normal range of motion of the right 
ankle with no additional loss of motion on repetitive use.  
The Board notes that the Veteran had more restricted range of 
motion at the July 2004 examination.  However, the examiner 
noted that the Veteran put forth suboptimal effort at that 
time.  At the September 1999 VA examination, physical 
examination of the Veteran's ankle revealed objective 
evidence of painful motion, instability, weakness, and 
tenderness.  There was no evidence of edema, effusion, 
redness, heat, abnormal movement, or guarding of movement.  
At the July 2004 VA examination, physical examination 
revealed that the Veteran ambulated with a cane and the 
examiner said the Veteran appeared to be in agony while 
walking.  However, the Veteran indicated that he was unable 
to attribute the pain specifically to his ankle and he also 
reported pain in his back and knee.   The right ankle was 
reported to be of normal shape with no swelling.  Tenderness 
was noted over the anterior aspect of the ankle.  Finally, at 
the April 2007 VA examination, physical examination revealed 
edema and tenderness of the ankle but there was no evidence 
of instability, tendon abnormality, or joint ankylosis.  
Overall, the evidence is such that Veteran's total 
symptomatology may be equated to no worse than "moderate" 
limitation of motion.  As noted above, the Veteran had no 
more than mild limitation of range of motion (with the 
exception being when he put forth suboptimal effort), pain 
with motion, and mild degenerative changes.  Therefore, a 10 
percent rating is in order when consideration is given to the 
factors set forth in DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  A higher evaluation is 
not available under Diagnostic Code 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastrafalar or tarsal 
joint), 5273 (malunion of the os calcis or astragalus) or 
5274 (astragalectomy) because the Veteran's right ankle 
disability is not manifested by ankylosis of the ankle, 
ankylosis of the subastrafalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  

C.  Extraschedular Rating

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  While the Veteran's right ankle 
disability undoubtedly impairs the Veteran's ability to work, 
it must be noted that the 10 percent rating currently 
assigned contemplates some industrial impairment.  Moreover, 
the Veteran indicated that he was not working due to a back 
disability.  Further, the Veteran's skin condition is not 
shown to have any impact on his ability to work.  The record 
does not show that the service-connected right ankle 
disability or recurrent skin condition result in marked 
interference with employment beyond that contemplated by the 
schedular criteria.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for a recurrent skin 
condition, currently evaluated as 10 percent disabling is 
denied.

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently evaluated as 10 percent disabling is 
denied.  


REMAND

After review of the claims file the Board has determined that 
a remand is once again necessary with regard to the claims 
for service connection for a left ankle disability and lumbar 
strain and the claim to reopen a claim of entitlement to 
service connection for a bilateral hand disability, claimed 
as carpal tunnel syndrome.

The Board remanded this case in November 2006 for proper VCAA 
notice, to obtain medical records, and for VA examinations, 
among other things.  

The AMC was asked to send the Veteran notice of what is 
required to substantiate claims, including on the basis of 
secondary service connection.  While the AMC sent letters to 
the Veteran dated in November 2006, March 2007, and January 
2008, none of the letters included information regarding how 
to establish service connection on a secondary basis.  
Moreover, while the AMC included medical release forms in 
order to obtain additional medical records and while it does 
not appear that the Veteran returned the forms, he identified 
Coco Solo Hospital in Panama where he received treatment for 
his back and these records have not been requested.  

With regard to the VA examination, the examiner was asked to 
review the claims file, and any necessary tests were to be 
accomplished.  The examiner was requested to determine 
whether any disorder of the low back had its onset in or was 
otherwise traceable to military service and whether there was 
any additional disability of the back caused by the Veteran's 
service-connected right ankle.  

Review of the April 2007 VA examination and January 2009 
addendum opinion reveals that the examiner provided a 
negative nexus opinion regarding the Veteran's lumbar strain 
and his military service.  However, the examiner failed to 
provide an opinion regarding whether lumbar strain was caused 
by or aggravated by the Veteran's service-connected right 
ankle disability.  

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2008).

The Board also notes that since the Board remand in November 
2006 a fully favorable decision from the Social Security 
Administration (SSA) was associated with the claims file.  
The decision indicates that the Veteran was disabled in part 
due to carpal tunnel syndrome with carpal tunnel release on 
the right.  No medical records were associated with the 
decision.  

Additionally, during the pendency of the appeal, the Court 
held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The Veteran originally filed claims of entitlement to service 
connection for a right and left hand disability in September 
1992.  The claims were denied by way of rating decisions 
dated in March 1993 and October 1993.  The Veteran initiated 
an appeal and the Board denied the claims in a May 1996 
decision.  While the appeal was pending for the bilateral 
hand disability claims, the Veteran filed a claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome in June 1995.  In a May 1996 rating decision the 
claim for bilateral carpal tunnel syndrome was denied.  The 
Veteran failed to initiate an appeal.  The denial 
consequently became final.  

The instant appeal arises from an application to reopen a 
claim of service connection for bilateral carpal tunnel 
syndrome/a bilateral hand disability which was received in 
May 1998.  The RO sent the Veteran a letter in June 2004 and 
advised the Veteran that he needed to submit new and material 
evidence and he was advised as to how to substantiate the 
underlying claim of service connection.  However, because the 
letter was promulgated prior to the Kent decision the letter 
did not comply with the new requirements put forth in the 
Kent decision.  The letter did not advise the Veteran of the 
bases of the prior denials.  Consequently, the Veteran should 
be sent the appropriate notice required under Kent and the RO 
should readjudicate the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2007) are fully 
complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2008).   The 
Veteran should be specifically told 
of what is required to substantiate 
a service connection claim on a 
secondary basis.  He should also be 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to the claims 
remaining on appeal.  Among other 
things, the Veteran should be told 
to submit any pertinent evidence in 
his possession.  Additionally, 
provide the Veteran with appropriate 
notice of the VA's duties to notify 
and to assist in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the Veteran 
should be provided with the reason 
for the previous denials of the 
Veteran's claims for service 
connection for carpal tunnel 
syndrome/a bilateral hand 
disability.  The Board notes that 
the Veteran's claim was pending 
prior to the August 29, 2001, 
amendment to 38 C.F.R. § 3.156(a).  
The Veteran should also be notified 
as to the evidence needed to 
substantiate the underlying elements 
for service connection.

2.  The Veteran should be contacted 
and requested to identify any 
additional healthcare providers who 
have treated him for his claimed 
disabilities.  The Veteran should 
specifically be requested to 
complete and return the appropriate 
medical release form so that VA can 
obtain the treatment records from 
Coco Solo Hospital in Panama.  Also, 
any VA medical records promulgated 
after December 2008 should be 
obtained.  

3.  Contact the SSA and obtain 
medical evidence pertaining to the 
June 29, 2006, fully favorable 
decision granting the Veteran SSA 
disability benefits.  A response 
from the SSA should be sought, even 
if no records are available.

4.  The claims file should be 
returned to the examiner who 
prepared the January 2009 medical 
opinion and the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the Veteran's lumbar 
spine disorder has been caused or 
made worse by the Veteran's service-
connected right ankle sprain.  A 
complete rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.  If the January 
2009 examiner is not available, 
another VA examination should be 
should be accomplished.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


